Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 1 of 11

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254 (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS IN TEXAS

IN THE UNITED STATES DISTRICT COURT

FOR THE S ovth ern DISTRICT OF TEXAS -

 

DIVISION

 

PETITION FOR A WRIT OF HABEAS CORPUS BY
A PERSON IN STATE CUSTODY |

JESUS ROSALES | : BARQN TELFORD) UNTT
PETITIONER CURRENT PLACE OF CONFINEMENT

(Full name of Petitioner)

 

vs.” a6 %SB139
PRISONER ID NUMBER

LORE DANES (direckoc THES)
RESPONDENT CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)

 

 

INSTRUCTIONS - READ CAREFULLY

1. The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
under penalty of perjury. Any false statement of an important fact may lead to prosecution for
perjury. Answer all questions in the proper space on the form.

2. Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
authorities. Any additional arguments or facts you want to present must be in a separate
memorandum. The petition, including attachments, may not exceed 20 pages.

3. Receipt of the $5.00 filing fee or a grant of permission to proceed in forma pauperis must occur
before the court will consider your petition.

4, If you do not have the necessary filing fee, you may ask permission to proceed in forma pauperis.
To proceed in forma pauperis, (1) you must sign the declaration provided with this petition to
show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
must send in a certified Jn Forma Pauperis Data Sheet form from the institution in which you are
confined. If you are in an institution other than TDCJ-CID, you must send in a certificate -
completed by an authorized officer at your institution certifying the amount of money you have
on deposit at that institution. If you have access or have had access to enough funds to pay the

filing fee, then you must pay the filing fee.

 
Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 2 of 11

5. Only judgments entered by one court may be challenged in a single petition. A separate petition
must be filed to challenge a judgment entered by a different state court.

6. Include all of your grounds for relief and all of the facts that support each ground for relief in this
‘petition.

7. Mail the completed petition and one copy to the U. S. District Clerk. The “Venue List” in your
unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
clerk’s offices. The proper court will be the federal court in the division and district in which you
were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
Southern District of Texas, Houston Division).

8. Failure to notify the court of your change of address could result in the dismissal of your case.

 

PETITION

What are you challenging? (Check all that apply)

ue A judgment of conviction or sentence, (Answer Questions 1-4, 5-12 & 20-25)
probation or deferred-adjudication probation.

OA parole revocation proceeding. (Answer Questions 1-4, 13-14 & 20-25)

QO A disciplinary proceeding. (Answer Questions 1-4, 15-19 & 20-25)

oO Other: (Answer Questions 1-4, 10-11 & 20-25)

 

All petitioners must answer questions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you

are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

1. Name and location of the court (district and county) that entered the judgment of conviction and
sentence that you are presently serving or that is under attack: FROM THE 1784)

 

DISTRICT couRT of HARRIS CoUNTN , TEXAS

 

2. Date of judgment of conviction: SEPTEMBER 7, 20\G

 

3. Length of sentence: 4O YEARS

 

 

4. Identify the docket numbers (ifknown) and all crimes of which you were convicted that you wish °
to challenge in this habeas action: CNUSE Nas \SGSX%9 AND
INBSASBQ

 

 
Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

 

5.

10.

11.

_ What was your plea? (Check one) EYNot Guilty 0D Guilty C) Nolo Contendere

Result: DENTED

Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 3 of 11

Kind of trial: (Check one) Fury DD Judge Only
Did you testify at trial? DYes DWNo
Did you appeal the judgment of conviction? Wy es LINo
If you did appeal, in what appellate court did you file your direct appeal? FOURVEENTW
1W4-1& ~-GOT64- Cr
CoURT of APPEALS Cause Number (ifknown):_\4-ibe- C61 lo-¢2,
What was the result of your direct appeal (affirmed, modified or reversed)? AFFIRMED

What was the date of that decision? APRTL \4, 201%

 

If you filed a petition for discretionary review after the decision of the court of appeals, answer
the following:.

Grounds raised: THE TRIAL Couet ERRED TN DENYING DEFENDANT S
MoT Ton FOR MISTRIAL AND ALLEN CWARGE AFTER Twice NEMO Tus
Result: REFUSEN |
Date of result: UNKNOWN Cause Number (ifknown): P)-650% -[®

If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
following:

 

Date of result: MAY V4 ,20 \Q

Other than a direct appeal, have you filed any petitions, applications or motions from this
judgment in any court, state or federal? This includes any state applications for a writ of habeas
corpus that you may have filed. OYes No

If your answer to 10 is “Yes,” give the following information:

Name of court: | N\

 

Nature of proceeding: WIA

Cause number (if known): W | iN

 

ay ,
12.

Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 4 of 11
Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court: NIA

 

Grounds raised: N\A

 

 

Date of final decision: Ni A

 

What was the decision? WIA

 

Name of court that issuéd the final decision: N| fA

 

As to any second petition, application or motion, give the same information:

 

Name of court: NIA

Nature of proceeding: wi A

 

Cause number (if known): i \

 

Date (month, day and year) you filed the petition, application or motion as shown by a file-
stamped date from the particular court:

NIN

Grounds raised: | A

 

 

Date of final decision: N | A

What was the decision? nl \

 

Name of court that issued the final decision: NIA

 

If you have filed more than two petitions, applications or motions, please attach an additional
sheet of paper and give the same information about each petition, application or motion.

Do you have any future sentence to serve after you finish serving the sentence you are attacking
in this petition? Oyes No

(a) If your answer is “Yes,” give the name and location of the court that imposed the sentence
to be served in the future: Win

 

(b) Give the date and length of the sentence to be served in the future: _\\| A

 

 
Case 4:20-cv-01739 Document1 Filed on 05/18/20 in TXSD Page 5 of 11
(c) Have you filed, or do you intend to file, any petition gtacking the judgment for the

sentence you must serve in the future? 0 Yes 0
Parole Revocation:

18. ‘Date and location of your parole revocation:

   
  
   
   
   

 

14. \ Have you filed any petitions, applications or motions in any state or federal court challenging

our parole revocation? OYes No

If your answer is “Yes,” complete Question 11 above regarding your parole revocation.

Are you eligible for rélease on mandatory supervision? CT Yes LINo

17. | Name and location of the TQCJ Unit where you were found guilty of the disciplinary violation:

 

Disciplinary case number: \

    
 

What was the nature of the disciplinary

 

a you?

18. Date you were found guilty of the disciplina vain

 

Did you lose previously earned good-time days’\, L1Yes C1 No

If your answer is “Yes,” provide the exact number of pxeviously earned good-time days that were
forfeited by the disciplinary hearing officer as a ‘esult of your disciplinary hearing:

 

Identify all other punishment imposed, including the length of ayy punishment, if applicable, and
any changes in custody status:

\

19. Did you appeal the finding of guilty through the prison or TDCJ grievance progedure?
0 Yes C1 No

 

If your answer to Question 19 is “Yes,” answer the following:

Step 1 Result:

 

 
Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 6 of 11
Date of Result:—_

Step 2 Result: og
Date of Result: ee

=,

 

All petitioners must answer the remaining questions:

20. For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
ground. Ifnecessary, you may attach pages stating additional grounds and facts supporting them.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds
at a later date.

A. GROUND ONE: ‘TRIAL COURT ERRED BY FATLING To GRANT MoTIoN For
MULEN CUAQGE AFTER A TWICE DeAdLocVEN Fury

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

. BURY BEGAN DELTREAATIONS A®ound Noe On THE Ard DAY

oF TRIAL, AT 2S om. THE Juax SENT THE FYyagT of Four woTes. AT
30 om. THE SueY SENT THETA and Note STATING TTs TNAQILIT
To REACH A UNANTMOUS VEQDTET. AT 4°34 om THE Juay SENT A Sed
NOTE STATING THE Fuel REMAINS DEADLOCMBO 9:3 . DEFENSE Countser
REGUESTEN Fon AN ALLEN CHAQGE . JUDGE Fert TT wAS Not WARRENTEN.
STREAK COURT AT Som ASKED THE JUN TO GONTENUG THETA DELTIOERATINS
UNTIL THE NG&xT DAY. AT 19:25 pm THE TURN RETURNED WATH A
GUtry VeonteT on Bol CBARGES -

 

B. GROUNDTWO: TRTAL cougty ERRred IN DENY ING DEFENDANT S_
Motion FoR MiIstaPAL on THE Grounns OF “A DEADeCKED Suey.
Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
AETER THE SEcont) NoTE FROM THE Tuer STATING THETA
TNAQTLITY To REACH: A UNANTMoUS VEQDTCT, NEFENSE
COUNSEL MoVE® FoR A MISTRIAL oN THE GQoundsS THAT
THE Suny waS DEADLOGCEH. THe TRIAL count DENTE
THE Not Ton

 
21.

Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 7 of 11

NS THREE:

Supporting fasts (Do not argue or cite law. Just state the specific facts that support your claim.):

\
\
XO.
\
GROUND FOUR: \ oo
S@

Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

\
~N
~
\

 

 

 

 

 

Relief sought in this petition: VACGATE SUNGNENT AND RETURN TO
TWE TRIAL CouRT For New TRIAL.

 

 

 

 

 

 

 
22.

23.

24.

25.

Case 4:20-cv-01739 Document 1_ Filed on 05/18/20 in TXSD Page 8 of 11
Have you previously filed a federal habeas petition attacking the same conviction, parole

revocation or disciplinary proceeding that you are attacking in this petition? OYes [No
If your answer is “Yes,” give the date on which each petition was filed and the federal court in
which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
dismissed with prejudice, or (c) denied.

NIA
Nia

If you previously filed a federal petition attacking the same conviction and such petition was
denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a

second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)? D1 Yes [No

. Are any of ee listed in question 20 above presented for the first time in this petition?
N

0 Yes Oo

If your answer is “Yes,” state briefly what erdunds are presented for the first time and give your
reasons for not presenting them to any other court, either state or federal.

Nia

Nila
nih

 

Do you have any petition or appeal now pending (filed and not yet ar any court, either
state or federal, for the judgment you are challenging? C1 Yes No

If “Yes,” identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
application, or federal habeas petition), the court in which each proceeding is pending, and the
date each proceeding was filed. NIA

 

Give the name and address, if you know, of each attorney who represented you in the following
stages of the judgment you are challenging: _

(a)  Atpreliminary hearing: Jacquelyn Cac pen tec & Frances Mourlick

. a
(b) Atarraignment and plea: Juequelyn Carpenter § Frances Rourlivt

 

(c) Attrial: Yooquelun Corp enter © Frances Dyour\ iat

(d)  Atsentencing: Moco uelun Comenter a Fronce § PDouchiot

(e) On appeal: Tony, Q [Qo \\ ond

 

(f) In any post-conviction proceeding: Pro - Se

 

 
Case 4:20-cv-01739 Document 1 Filed on 05/18/20 in TXSD Page 9 of 11
(g) On appeal from any ruling against you in a post-conviction proceeding: Pro -3é

 

Timeliness of Petition:

26. If your judgment of conviction, parole revocation or disciplinary proceeding became final over
one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C. §
2244(d) does not bar your petition.

DUE TO UNTT QUARANTENE FoR Cavs 1A OUTBREAY, Access
TO Counts Wave DEea) SusPenpeds Andy THE REQUEST For

THE PRoPEM DISTRicT AN DIVISToN WAVE GoNE UNANSWEREN
FoR A MONTH AWD T WAS PBQSONAULN AFFECTBEO AY

CovrN AWN WAN To REcovVEN.. PRJoR TO THE ARNE

 

1 The Antiterrorism and Effective Death Penalty Act of 1996 (*AEDPA”), as contained in 28 U.S.C. § 2244(d),
provides in part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment ofa State court. The limitation period shall run from the latest of-

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation
of the Constitution or laws of the United States is removed, ifthe applicant was prevented from
filing by such State action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, ifthe right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or.

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
limitation under this subsection.

 
Case_4:20-cv-01739 Document1 Filed on 05/18/20 in TXSD Page 10 of 11
Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.

Nin

Signature of Attorney (if any)
v/a

 

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

iM AY 13 J ZOZO (month, day, year).

Executed (signed) on / 3 ay Q £ ay AO Mate).

Sj onan re of Petitivs

 
  
 

 

Petitioner’s current address: TelQind Wait : 3899 Stale uy, _ Ah
New Rostun, Texas 7550

 

-10-

 
Ny
ena

eae

Poet

bg Ga

“7 ao
je) bord

pe

ee

ae cy

ava rire
Ka ioe Eo C, he

)

FOREVER / USA

FOREVER ; USA

—
pee
—
co
Ten
. ee eel
on
ime,
Tee
ooo
eae
con
—
“ =
oo
vo
—
~——
ao
om
—
=
pen .

es
ae
——
—
ee,
ene
—
—
—_
”
ened
aw
—_
ee
ol —_,
arte

 
